DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Amendments filed on 2/11/2021 are entered for prosecution. Claims 1-28 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments. 

Applicant’s amendments to claims 18-25 has overcome the rejection based on 35 USC § 101 to the claims previously set forth in the Non-Final Office Action mailed 11/13/2020.

Applicant’s amendments to claims 1-25 have NOT overcome each and every rejection based on 35 USC § 112 to the claims previously set forth in the Non-Final Office Action mailed 11/13/2020. Some of the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 12, 20 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, the limitation “the ports" in line 3 of claim 2 renders the claim(s) indefinite because it is unclear which of the two “ports" in lines 5 and 7 of claim 1, it refers to. For the purpose of examination, “the ports" in line 3 of claim 2 is interpreted as being “ports" in line 5 of claim 1.

Regarding claim 12, the limitation “the ports" in line 3 of claim 12 renders the claim(s) indefinite because it is unclear which of the two “ports" in lines 4 and 5 of claim 10, it refers to. For the purpose of examination, “the ports" in line 3 of claim 12 is interpreted as being “ports" in line 4 of claim 10.

Regarding claim 20, the limitation “the ports" in line 3 of claim 20 renders the claim(s) indefinite because it is unclear which of the two “ports" in lines 5 and 6 of claim 18, it refers to. For the purpose of examination, “the ports" in line 3 of claim 20 is interpreted as being “ports" in line 5 of claim 18.

Regarding claims 26-28, the limitation “the ports" in lines 8 of claim 26 and line 3 of claim 27 renders the claim(s) indefinite because it is unclear which of the three “ports" in lines 5, 6 and 10 of claim 26, it refers to. For the purpose of examination, “the ports" in lines 8 of claim 26 and line 3 of claim 27 is interpreted as being “ports" in line 5 of claim 26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26-28 are rejected under 35 U.S.C. 102(a)** as being anticipated by Li et al. (US 20200196326 A1, hereafter Li).

Regarding claim 26, Li discloses an apparatus comprising circuitry ([0025] [0075] UE, base station, communication nodes) to obtain ([0075] In certain embodiments, a predefined TDM pattern may be communicated between (hence obtained by) different communication nodes. For example, the predefined TDM pattern may be communicated between base stations (e.g., gNB and eNB) via backhaul signaling, such as the ×2 port or the Xn port discussed further above. The base stations may then notify their associated UEs by RRC signaling or remaining minimum system information (RMSI) signaling. Accordingly, the UE may receive instruction on which TDM pattern to use, and what time domain resources should be associated with which RAT or either of an uplink signal or a downlink signal.; See also [0076]-[0078]) time division multiplexing (TDM) allocation information ([0075] TDM pattern), the TDM allocation information ([0075] TDM pattern) to indicate ([0076] A predefined TDM pattern may be communicated in a variety of manners. For example, the predefined TDM pattern may be identified by transmitting an index value from which a receiving communication node may select the appropriate TDM pattern for use. As another example, a TDM pattern may be communicated as a map (e.g., a time domain multiplexed time domain resource map) as “LTE, NR, NR, LTE, LTE, NR, NR, LTE, LTE, NR” by signaling 1001100110. In this example, LTE is indicated with the value 1 and NR is indicated with the value 0. Also, each of the values may be associated with one of a set of sequential time domain resources. In certain embodiments, it may be desirable to communicate only the TDM pattern index value rather than the TDM pattern map to reduce signaling overhead. For example, transmission of only an index value (e.g., an index value of 3 for selection of TPM pattern number 3 of Table 2 above) or other instruction for selection of the appropriate TDM pattern may require less overhead than communicating an entire TDM pattern as a TDM pattern map.) a time period (Tables 1-2, Figs.3-8, time period for a sequence of a frame, subframe, slots, mini-slots, symbols) for a repeating sequence of time slots (Tables 1-2, Figs.3-8, [0036] The time domain resources may be of a consistent granularity (e.g., where each time domain resource of a TDM pattern is of a same size) or varying granularity (e.g., where certain, or all, of the time domain resources of a TDM pattern are of different sizes). Examples of time domain resources in a TDM pattern may include a frame, subframe, slots, mini-slots, symbols, and the like. [0040] Examples of the time domain resources include frames, subframes, slots, mini-slots, and symbols. In accordance with the TDM pattern, each time domain resource may be associated with either a particular RAT (e.g., LTE 304A or 5G NR 304B) and with either downlink 306A or uplink 306B.; Note that in LTE and 5G NR, a sequence of frame, subframe, slots, mini-slots, symbols are repeating) for use ([0034] Additionally, resources in a single band (e.g., frequency domain resource) may be shared between different RATs (e.g., LTE and 5G NR) in accordance with a TDM pattern.) of shared resources ([0034] resources in a single band (e.g., frequency domain resource) shared between different RATs) to process ([0033] Accordingly, systems and methods in accordance with various embodiments may describe robust time division multiplexing (TDM) to solve at least the problems listed above. Robust TDM may include transmission of carrier signals among devices in accordance with a TDM pattern that associates a plurality of time domain resources among uplink and downlink signals and/or among at least two radio access technologies. Accordingly, the TDM pattern coordinates communications in a manner that allocates time domain resources among different RATs and in uplink or in downlink so that communications may not be degraded despite communications with same or different frequencies or RATs.) packet data ([0033] [0034] packet data of uplink and downlink signals in different RATs (e.g. LTE and 5G NR)) received or sent ([0033] [0034] uplink and/or downlink) through ports ([0033] [0034] ports for the different RATs (e.g. an LTE port and a 5G NR port)) of a network interface ([0025] The UE transceiver 230 and the base station transceiver 210 are configured to communicate via the wireless data communication link 250, and cooperate with a suitably configured RF antenna arrangement 212/232 that can support a particular wireless communication protocol and modulation scheme (e.g., a particular RAT). In some exemplary embodiments, the UE transceiver 230 and the base station transceiver 210 are configured to support industry standards for RATs such as the Long Term Evolution (LTE) and emerging 5G and New Radio (NR) standards, and the like.; Hence transceiver is a network interface); 
dynamically determine (Tables 1-2, Figs.3-8, [0036] The time domain resources may be of a consistent granularity (e.g., where each time domain resource of a TDM pattern is of a same size) or varying granularity (e.g., where certain, or all, of the time domain resources of a TDM pattern are of different sizes). Examples of time domain resources in a TDM pattern may include a frame, subframe, slots, mini-slots, symbols, and the like. [0040] Examples of the time domain resources include frames, subframes, slots, mini-slots, and symbols. In accordance with the TDM pattern, each time domain resource may be associated with either a particular RAT (e.g., LTE 304A or 5G NR 304B) and with either downlink 306A or uplink 306B. [0076] A predefined TDM pattern may be communicated in a variety of manners. For example, the predefined TDM pattern may be identified (hence determined dynamically) by transmitting an index value from which a receiving communication node may select the appropriate TDM pattern for use. As another example, a TDM pattern may be communicated as a map (e.g., a time domain multiplexed time domain resource map) as “LTE, NR, NR, LTE, LTE, NR, NR, LTE, LTE, NR” by signaling 1001100110. In this example, LTE is indicated with the value 1 and NR is indicated with the value 0. Also, each of the values may be associated with one of a set of sequential time domain resources. In certain embodiments, it may be desirable to communicate only the TDM pattern index value rather than the TDM pattern map to reduce signaling overhead. For example, transmission of only an index value (e.g., an index value of 3 for selection of TPM pattern number 3 of Table 2 above) or other instruction for selection of the appropriate TDM pattern may require less overhead than communicating an entire TDM pattern as a TDM pattern map.) time slots ([0036] [0040] time domain resources in a TDM pattern including frame, subframe, slots, mini-slots, symbols in LTE and 5G NR) to separately allocate to ports ([0033] [0034] ports for the different RATs (e.g. an LTE port and a 5G NR port) from among the ports of the network interface ([0025] The UE transceiver 230 and the base station transceiver 210) to use the shared resources ([0034] resources in a single band (e.g., frequency domain resource) shared between different RATs) to process packet data ([0033] [0034] packet data of uplink and downlink signals in different RATs (e.g. LTE and 5G NR)) based on time slot use patterns ([0075] TDM patterns for uplink and downlink and different RATs) for respective ports ([0033] [0034] ports for the different RATs (e.g. an LTE port and a 5G NR port) from among the ports of the network interface ([0025] The UE transceiver 230 and the base station transceiver 210) while the respective ports ([0033] [0034] ports for the different RATs (e.g. an LTE port and a 5G NR port) have access to the shared resources ([0034] resources in a single band (e.g., frequency domain resource) shared between different RATs); and
allocate ([0033] Accordingly, systems and methods in accordance with various embodiments may describe robust time division multiplexing (TDM) to solve at least the problems listed above. Robust TDM may include transmission of carrier signals among devices in accordance with a TDM pattern that associates a plurality of time domain resources among uplink and downlink signals and/or among at least two radio access technologies. Accordingly, the TDM pattern coordinates communications in a manner that allocates time domain resources among different RATs and in uplink or in downlink so that communications may not be degraded despite communications with same or different frequencies or RATs.) time slots ([0036] [0040] time domain resources in a TDM pattern including frame, subframe, slots, mini-slots, symbols in LTE and 5G NR) to separate ports  ([0033] [0034] ports for the different RATs (e.g. an LTE port and a 5G NR port) of the network interface ([0025] The UE transceiver 230 and the base station transceiver 210) based on the dynamic ([0076] A predefined TDM pattern may be communicated in a variety of manners. For example, the predefined TDM pattern may be identified (hence determined dynamically) by transmitting an index value from which a receiving communication node may select the appropriate TDM pattern for use. As another example, a TDM pattern may be communicated as a map (e.g., a time domain multiplexed time domain resource map) as “LTE, NR, NR, LTE, LTE, NR, NR, LTE, LTE, NR” by signaling 1001100110.).  

Regarding claim 27, Li further discloses the apparatus of claim 26 ([0025] [0075] UE, base station, communication nodes), comprising the TIM allocation information ([0075] TDM pattern) to further indicate  (Tables 1-2, Figs.3-8, [0036] The time domain resources may be of a consistent granularity (e.g., where each time domain resource of a TDM pattern is of a same size) or varying granularity (e.g., where certain, or all, of the time domain resources of a TDM pattern are of different sizes). Examples of time domain resources in a TDM pattern may include a frame, subframe, slots, mini-slots, symbols, and the like. [0040] Examples of the time domain resources include frames, subframes, slots, mini-slots, and symbols. In accordance with the TDM pattern, each time domain resource may be associated with either a particular RAT (e.g., LTE 304A or 5G NR 304B) and with either downlink 306A or uplink 306B.) a size of individual time slots ([0036] consistent granularity (e.g., where each time domain resource of a TDM pattern is of a same size) or varying granularity) in relation to the time period (Tables 1-2, Figs.3-8, time period for a sequence of a frame, subframe, slots, mini-slots, symbols) for the repeating sequence of time slots (Tables 1-2, Figs.3-8, [0036] The time domain resources may be of a consistent granularity (e.g., where each time domain resource of a TDM pattern is of a same size) or varying granularity (e.g., where certain, or all, of the time domain resources of a TDM pattern are of different sizes). Examples of time domain resources in a TDM pattern may include a frame, subframe, slots, mini-slots, symbols, and the like. [0040] Examples of the time domain resources include frames, subframes, slots, mini-slots, and symbols. In accordance with the TDM pattern, each time domain resource may be associated with either a particular RAT (e.g., LTE 304A or 5G NR 304B) and with either downlink 306A or uplink 306B.; Note that in LTE and 5G NR, a sequence of frame, subframe, slots, mini-slots, symbols are repeating), which ports ([0076] port of LTE, port of NR) from among the ports ([0033] [0034] ports for the different RATs (e.g. an LTE port and a 5G NR port)) of the network interface are assigned to the individual time slots ([0076] A predefined TDM pattern may be communicated in a variety of manners. For example, the predefined TDM pattern may be identified by transmitting an index value from which a receiving communication node may select the appropriate TDM pattern for use. As another example, a TDM pattern may be communicated as a map (e.g., a time domain multiplexed time domain resource map) as “LTE, NR, NR, LTE, LTE, NR, NR, LTE, LTE, NR” by signaling 1001100110. In this example, LTE is indicated with the value 1 and NR is indicated with the value 0. Also, each of the values may be associated with one of a set of sequential time domain resources. In certain embodiments, it may be desirable to communicate only the TDM pattern index value rather than the TDM pattern map to reduce signaling overhead. For example, transmission of only an index value (e.g., an index value of 3 for selection of TPM pattern number 3 of Table 2 above) or other instruction for selection of the appropriate TDM pattern may require less overhead than communicating an entire TDM pattern as a TDM pattern map.), or identify a TDM storage resource included in the shared resources.  

Regarding claim 28, Li further discloses the apparatus of claim 26 ([0025] [0075] UE, base station, communication nodes), further comprising:	 one or more registers (claim 8. The method of claim 1, wherein the time division multiplex pattern is at least one of: received by a second communication node, retrieved from a local data store associated with the first communication node, and identified by a received channel state information signal.); and	 the circuitry ([0025] [0075] UE, base station, communication nodes) to obtain (claim 8. The method of claim 1, wherein the time division multiplex pattern is at least one of: received by a second communication node, retrieved from a local data store associated with the first communication node, and identified by a received channel state information signal.) the TDM allocation information (claim 8, [0075] TDM pattern) from the one or more registers (claim 8, a local data store).   

Allowable Subject Matter
Claims 1, 3-11, 13-19 and 21-25 are allowed.
Claims 2, 12 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
4/20/2021